DETAILED ACTION
This is the first office action regarding application number 16/723913, filed on December 20, 2019, which is a  is a continuation of PCT/PL2018/000063, filed June 19, 2018, which claims priority to Polish Application No. P. 421960, filed June 20, 2017371.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Poland on June 20, 2017. It is noted, however, that applicant has not filed a certified copy of the original application or English translation of PLP.421960 application.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites 
“wherein on the upper surface of the side walls are temperature displays mounted”. The applicant is advised to rephrase as “wherein temperature displays are mounted on the upper surface of the side walls”.
“individual temperature sensors” should be rephrased as “individual temperature sensor”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the side walls”, “the upper parts”, “the non-contact temperature sensors”, “the inter-rows”, “the upper surface”, “the temperature”; wherein the limitations are preceded by “the” even though the limitations are not cited earlier.
Claim 1 recites “heating rollers” in lines 4 and 7. The limitation on line 7 is lacking antecedent basis.
Claim 1 recites  “temperature sensors with the non-contact temperature sensors”. It is not clear if both limitations are referring to the same sensors.
Claim 1 recites “the upper parts of the side walls” and   “upper surface of the side walls”. It is not clear if they are referring to the same structure or not.
Claim 1 recites “individual temperature sensors”. It is unclear if this refers to the “temperature sensors” or the “non-contact temperature sensors.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  1-2  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hunot et al., US 7520211 (hereafter Hunot), and further in view of  Davis, US 9545172 (hereafter Davis), Huegerich et al., US 9439535 (hereafter Huegerich), Huegerich et al., US 6707015(hereafter Huegerich-2), and evidenced by https://assets.omega.com/manuals/test-and-measurement-equipment/temperature/sensors/thermocouple-probes/M1973.pdf, 1994 (hereafter OS36 manual).
Regarding claim 1,
Hunot teaches “A grill assembly for cooking human food is disclosed that comprises a housing having a support frame, a plurality of tubular cooking members rotatably mounted with said support frame, a drive assembly for driving the tubular cooking members to rotate relative to the frame” in abstract. Hence Hunot is from the same field as the instant claim.
“A gastronomy roller heater comprising a cuboid base fitted with a socket for connecting electric current,” (Hunot teaches a grill assembly with a base in Fig. 5, and a plug 452 in Fig 19 for connecting with current supply. )
“and equipped from the front with a thermostat, a power switch and an operating indicator,” (Fig. 5 in Hunot teaches thermostat 93, 95; a power switch 96; and indicators 97, 98 at the front of the base. )
“over which, rotating heating rollers are mounted between the side walls;” (Fig. 2 and 5 teaches rotatable cooking members 26 mounted between side walls 46 and 48.)

    PNG
    media_image1.png
    463
    713
    media_image1.png
    Greyscale

Fig. 5 of Hunot teaches a rotatable grill
“wherein the upper parts of the side walls are formed in the shape of a ventilation hood” (The limitation “shape of a ventilation hood” is interpreted as any structure that has ventilation capability. Hunot does not teach ventilation hood fitted with temperature sensor.
Davis teaches a roller grill with a housing wherein the housing includes a cover plate with relief openings. Hence Davis is solving the same problem of designing a ventilation hood as the instant claim.

    PNG
    media_image2.png
    664
    807
    media_image2.png
    Greyscale

Fig. 1B of Davis teaches cover plate 143a with openings 

    PNG
    media_image3.png
    601
    820
    media_image3.png
    Greyscale

Fig. 1C of Davis teaches cover plate 143b with openings 
Davis teaches cover plate 143a and 143b that are coupled to the side walls 105a, 105b. Column 10, lines 25-30 teaches “airflow from the pressurized plenum 107a to an ambient environment may be substantially prevented by the cover plate 143a. As shown, however, the cover plate 143a may include one or more relief openings 147 that allow some airflow to circulate from the pressurized plenum 107a to the ambient environment.” Column 11, lines 34-40 teaches  “airflow from the pressurized plenum 107b to an ambient environment may be substantially prevented by the cover plate 143b. As shown, however, the cover plate 143b may include one or more relief openings 147 that allow some airflow to circulate from the pressurized plenum 107b to the ambient environment.” Thus cover plate 143 with openings 147 corresponds to the ventilation hood.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have added the cover plate with openings as taught in Davis to the grill assembly in Hunot. One of ordinary skill in the art would have been motivated to do so because “a cover plate mountable to the one of the first side housing or the second housing that includes the pressurized plenum to at least partially seal against an airflow between the pressurized plenum and the ambient environment independent of the flow of ambient air…. the cover plate includes at least one relief opening that includes an airflow pathway between the pressurized plenum and the ambient environment” as taught in Column 2, lines 10-20 of Davis.)
The primary combination of references does not teach non-contact temperature sensors.
“the upper parts of the side walls….fitted with temperature sensors with the non-contact temperature sensors directed at the inter- rows of heating rollers;” (Huegerich et al. teaches non-contact infrared sensors to measure and control grill temperature. Hence Huegerich is from the same field as the instant claim. 
Huegerich teaches non-contact infrared sensing device 500 in Fig. 19. Column 7, lines 27-30 teaches “The sensor 500 can be supported by a sheet metal bracket extending from the housing wall 116″″.”

    PNG
    media_image4.png
    667
    604
    media_image4.png
    Greyscale

Fig. 19 of Huegerich teaches non-contact infrared sensor
Huegerich further teaches non-contact temperature sensors “such as OMEGA models OS36-2 and OS36-5. Also suitable are those such as sold as Model No. OS365M-K” in column 7, lines 35-40. Huegerich teaches in Fig. 19 that the sensor is directed towards the surface of roller 114 to measure its temperature. It is implied that the sensor can measure temperature of a surface, for example inter-rows of rollers, when as directed. This is evidenced by the OS36 manual. The OS36 manual teaches that this sensor can measure temperature of various materials when the material is in the field of view of the sensor.

    PNG
    media_image5.png
    604
    679
    media_image5.png
    Greyscale


Screenshot of OS36 manual teaches field of view of sensor
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the sensor 500 in the grill of Hunot, and direct the sensor to measure the temperature of inter-rows of rollers as taught in Huegerich. One of ordinary skill in the art would have been motivated to do so because “in response to the sensed temperature, control an electrical current provided to the heating elements 26. The control 182 operates by energizing a relay 184 that provides current to the heating elements 26 until a target temperature is reached. When the target temperature is reached, as determined by sensing an output from one of the thermistors 178, the control 182 de-energizes the relay 184 to stop electrical current to a set of heating elements 26” as taught in column 5, lines 14-22 in Huegerich.)
 “wherein on the upper surface of the side walls are temperature displays mounted presenting the temperature measured by individual temperature sensors.” (Huegerich teaches a display 186 to display the set point. However, the primary combination of references does not explicitly teach displays on side walls presenting a temperature measured by individual sensors.
Huegerich-2 teaches a heating control system for a roller grill. Thus Huegerich-2 is from the same field as the instant claim.

    PNG
    media_image6.png
    453
    750
    media_image6.png
    Greyscale

Fig. 1 of Huegerich-2 teaches displays for each temperature sensor
Huegerich-2 teaches in column 3, lines 18-27 “The embodiment shown in FIG. 1 shows a roller grill having two temperature control panels 24, one each for two separate heating sections. Each temperature control panel 24 contains a display 26 and temperature setting means 28. In a particularly preferred embodiment, the display 26 is a three digit, seven segment with decimal point LED display. The display 26 has at least two modes: one mode indicates the preprogrammed temperature or temperature selected by the operator and another mode indicates the temperature measured by sensors 30.” Thus Huegerich-2 teaches displays presenting temperature measured by each individual sensors.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add displays for temperature sensors as taught in Huegerich-2 in the grill of Hunot. One of ordinary skill in the art would have been motivated to do so because “at least one temperature sensor mounted in the region of the rollers to measure the temperature of the area surrounding the food being heated on the grill, a temperature display in communication with the temperature sensor that indicates the temperature of the food area, and a control device that monitors the temperature measured in the area of the rollers and food and adjusts the input to heating elements to minimize variation of the measured temperature from the set temperature” as taught in abstract of Huegerich-2.
Huegerich-2 does not explicitly teach displays mounted on upper surface of the side walls. 
However, mounting the displays on upper surface of side walls instead of front panel is rearrangement of parts. Rearranging the display locations would not modify the operation of the device. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950): Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” MPEP § 2144.04-VI-C.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add displays on upper surface of side walls in the grill of Hunot to make it easier to see when the user is standing. One of ordinary skill in the art would have been motivated to do so because “a temperature display in communication with the temperature sensor that indicates the temperature of the food area” as taught in abstract of Huegerich-2. )
Regarding claim 2,
“The roller heater according to claim 1, wherein the temperature sensors are non- contact infrared sensors.” (Huegerich teaches non-contact infrared sensing device 500 in Fig. 19. Column 7, lines 27-30 teaches “The sensor 500 can be supported by a sheet metal bracket extending from the housing wall 116″″.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the sensor 500 as taught by Huegerich in the grill of Hunot. One of ordinary skill in the art would have been motivated to do so because “in response to the sensed temperature, control an electrical current provided to the heating elements 26. The control 182 operates by energizing a relay 184 that provides current to the heating elements 26 until a target temperature is reached. When the target temperature is reached, as determined by sensing an output from one of the thermistors 178, the control 182 de-energizes the relay 184 to stop electrical current to a set of heating elements 26” as taught in column 5, lines 14-22 in Huegerich.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image7.png
    805
    1476
    media_image7.png
    Greyscale

Screenshot of La Trevitt product teaching indicator and power switch mounted on side wall
US 20140033929, Fig. 3
US 20170156545, indirect temperature sensor 50, Fig. 1

    PNG
    media_image8.png
    459
    666
    media_image8.png
    Greyscale

Fig. 1 of ‘545 teaches indirect sensor mounted on sidewall
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761